DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-7) in the reply filed on 07/02/2021 is acknowledged. As such, claims 8-10 have been withdrawn from consideration for being directed to a non-elected Group II. 

Claim Objections
Claim 3 is objected to because of the following informalities:  the phrase “a virtual space” in line 2 needs to be changed to “the virtual space”.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  the phrase “a virtual space” in line 2 needs to be changed to “the virtual space”, “the movement direction” in line 6 needs to be changed to “a movement direction”.  Appropriate corrections are required.
Claim 6 is objected to because of the following informalities:  the phrase “the rotational speed” in line 2 needs to be changed to “a rotational speed”, “the operation direction” in line 3 needs to be changed to “an operation direction”, “the roads in the virtual direction” in lines 6-7 needs to be changed to “roads in a virtual direction”.  Appropriate corrections are required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

In Claim 1: “a training unit that improves cognition ability and/or muscle power of the user on the basis of driving data of the lower limb muscle power exercise module”, wherein “training unit” is the generic placeholder and “improves cognition ability and/or muscle power of the user on the basis of driving data of the lower limb muscle power exercise module” is the functional language coupled to the generic placeholder,  
In Claim 3: “a memory ability training unit that enables memory ability training by traveling in a virtual space implemented on the display on the basis of the driving data transmitted from the lower limb muscle power exercise module”, wherein “memory ability training unit” is the generic placeholder and “enables memory ability training by traveling in a virtual space implemented on the display on the basis of the driving data transmitted from the lower limb muscle power exercise module” is the functional language coupled to the generic placeholder,
In Claim 4: “a cognition ability training unit that enables strengthening of cognition ability through a calculation game and/or puzzle game on the basis of motion data for movement of user’s hands and/or arms transmitted from the motion sensor”, wherein “cognitional ability training unit” is the generic placeholder and “enables strengthening of cognition ability through a calculation game and/or puzzle game on the basis of motion 
In Claim 7: “a rehabilitation evaluation unit that evaluates a state of upper limb muscles of the user by sensing a maximum lift angle of the user’s arms through the motion sensor”, wherein “rehabilitation evaluation unit” is the generic placeholder and “evaluates a state of upper limb muscles of the user by sensing a maximum lift angle of the user’s arms through the motion sensor” is the functional language coupled to the generic placeholder, and
In Claim 6, “a communication unit that transmits driving data including the rotational speed of the pedals and/or operation direction of the handle and motion data for movement of the user’s hands and/or arms to the training unit”, wherein “communication unit” is the generic placeholder and “transmits driving data including the rotational speed of the pedals and/or operation direction of the handle and motion data for movement of the user’s hands and/or arms to the training unit” is the functional language coupled to the generic placeholder. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
In this case, “a training unit” has been considered to be a computer/processor programed with executable algorithms, and the “memory ability training unit”, “cognition ability training unit”, and “rehabilitation evaluation unit” have been considered to be in the form of (specific) programs/software executed by the computer/processor (training 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
Claim 1 recites: “a training unit that improves cognition ability and/or muscle power of the user on the basis of driving data of the lower limb muscle power exercise module”. However, the specification does not provide any description including flowcharts or algorithms showing how the cognition ability is improved on the basis of driving data of the lower limb muscle power exercise module. As such, the specification lacks description of this subject matter in such a way as to reasonably convey to one skilled in the relevant art that the applicant had possession of the claimed invention at the time the application was filed. Claims 2-7 are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, by virtue of dependency to claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite since claim 1 recites: “a training unit that improves cognition ability…on the basis of driving data of the lower limb muscle power exercise 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by You et al. (US 2013/0216988 A1).
Regarding claim 1, You discloses training equipment (100) for improving the ability of memory and cognition, and muscle power, the training equipment comprising: a lower limb muscle power exercise module (110) that includes pedals (112) for strengthening the muscle power of user's lower limbs and/or a handle (115) for steering 
Regarding claim 3, You discloses wherein the training unit includes a memory ability training unit that enables memory ability training by traveling in a virtual space implemented on the display on the basis of the driving data transmitted from the lower limb muscle power exercise module (Fig. 7, ¶ [0004]-[0005], ¶ [0018]-[0020], ¶ [0038]-[0039]).  
Regarding claim 5, You discloses wherein the memory ability training unit configures an image such that roads in a virtual space moves forward by receiving a driving signal for the pedals from the lower limb muscle power exercise module (Fig. 4, abstract, ¶ [0004], ¶ [0015], ¶ [0019]-[0020]), a movement speed of the roads in the virtual space is adjusted in accordance with a rotational speed of the pedals (¶ [0006]-[0009], ¶ [0032], ¶ [0036], ¶ [0038]) and the movement direction of the roads in the virtual space is changed in accordance with an operational direction of the handle such that the user can experience as if the user is traveling along the roads in the virtual space by driving the lower limb muscle power exercise module (¶ [0012]-[0013], ¶ [0032], ¶ [0036], ¶ [0038]).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over You as applied to claim 1 above, and further in view of Ogasawara et al. (US 2016/0073033 A1).
Regarding claims 2 and 4, You teaches wherein training equipment can complexly support memory ability training, cognition ability training to strengthen cognition ability, lower limb muscle power exercise, and upper limb muscle power exercise of rehabilitation patients to improve the muscle power, patients with dementia, and/or patients with cognitive impairment (¶ [0002], ¶ [0004], ¶ [0018]-[0019], ¶ [0038], ¶ [0052]-[0053]), wherein the training unit includes a cognition ability training unit that enables strengthening of cognition ability through a quiz (game) (Fig. 7) on the basis of input data provided through the selection buttons on the handles (Fig.3), and upper limb muscle power 14improvement training and cognition ability improvement training of the rehabilitation patients can be simultaneously performed (Figs. 3 and 7, ¶ [0038], ¶ [0052]-[0053]). However, You is silent about a motion sensor that senses motions of the user, wherein the training unit includes a cognition ability training unit that enables strengthening of cognition ability through a calculation game and/or a puzzle game on 
Regarding claims 2 and 4, Ogasawara teaches an equipment that includes a motion sensor (i.e. camera) that senses motions of the user, and a cognition ability training unit that enables strengthening of cognition ability through a calculation game and/or a puzzle game on the basis of motion data for movement of user's hands and/or arms transmitted from the motion sensor (¶ [0126]-[0128], ¶ [0185]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify You’s invention with a motion sensor that senses motions of the user, wherein the training unit includes a cognition ability training unit that enables strengthening of cognition ability through a calculation game and/or a puzzle game on the basis of motion data for movement of user's hands and/or arms transmitted from the motion sensor as taught by Ogasawara in order to enable for exercising the user’s mind/brain while exercising the body and to motivate the user to exercise and reduce user’s boredom.

Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over You as applied to claim 1 above, and further in view of Karikko et al. (US 2008/0136907 A1).
Regarding claim 2, You teaches wherein training equipment can complexly support memory ability training, cognition ability training to strengthen cognition ability, lower limb muscle power exercise, and upper limb muscle power exercise of rehabilitation patients to improve the muscle power, patients with dementia, and/or 

Regarding claims 2 and 7, Karikko teaches a device that includes a motion sensor that senses motions of the user (¶ [0020]) and a rehabilitation evaluation unit that evaluates a state of upper limb muscles of the user by sensing a maximum lifting angle of the user's arms through the motion sensor, thereby being able to measure a state of muscle power of the user (¶ [0020]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify You’s invention with a motion sensor that senses motions of the user, wherein the training unit further includes a rehabilitation evaluation unit that evaluates a state of upper limb muscles of the user by sensing a maximum lifting angle of the user's arms through the motion sensor, thereby being able to measure a state of muscle power of the user as taught by Karikko in order to provide the user with games/tasks to improve the range of motion of the user’s arms for rehabilitation purposes.  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over You as applied to claim 1 above, and further in view of Fung (US 2018/0290017 A1).

You is silent about motion data for movement of the user's hands and/or arms being transmitted by the communication unit to the training unit.
Regarding claim 6, Fung teaches a training equipment comprising a training unit, wherein the training unit includes a communication unit that transmits motion data for movement of the user's hands and/or arms to the training unit (abstract, ¶ [0006], ¶ [0008], ¶ [0029], ¶ [0034], ¶ [0036]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify You’s invention such that motion data for movement of the user’s hands and/or arms are transmitted to the training unit by the communication unit as taught by Fung in order to enable use of applications (for rehabilitation purposes) that assist the user in performing manual tasks using their arms in the virtual space (see ¶ [0036] of Fung).  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2016/0300390 A1 to Malafeew (pertinent to claims 1-2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHILA JALALZADEH ABYANEH whose telephone number is (571)270-7403.  The examiner can normally be reached on Mon - Fri 9:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571)272- 4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/SJA/           Examiner, Art Unit 3784                                                                                                                                                                                             
/SUNDHARA M GANESAN/           Primary Examiner, Art Unit 3784